Name: Commission Regulation (EEC) No 2794/84 of 3 October 1984 amending Regulation (EEC) No 2498/75 laying down detailed rules for the payment of financial compensation for certain Community citrus fruit
 Type: Regulation
 Subject Matter: tariff policy;  plant product;  economic policy
 Date Published: nan

 No L 263/20 Official Journal of the European Communities 4. 10 . 84 COMMISSION REGULATION (EEC) No 2794/84 of 3 October 1984 amending Regulation (EEC) No 2498/75 laying down detailed rules for the payment of financial compensation for certain Community citrus fruit Whereas the measures provided for in this Regulation ' are in accordance with the opinion of the Management Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in the fruit and vegetable sector ('), as last amended by Regulation (EEC) No 1 332/84 (2), and in particular Article 8 (2) thereof, , Having regard to Council Regulation (EEC) No 2511 /69 of 9 December 1969 laying down special measures for improving the production and marketing of Community citrus fruit (  '), as last amended by Regu ­ lation (EEC) No 2004/83 (4), and in particular Article 8 (2) thereof, Whereas Article 3 of Commission Regulation (EEC) No 2498/75 (  '), as last amended by Regulation (EEC) No 3481 /80 (6), specified the documents by means of which proof is furnished that the Community citrus fruit for which financial compensation has been applied for has been introduced into the territory of the Member State of destination and placed at the disposal of the purchaser ; whereas a need has emerged to provide for other documents, more particularly in cases where the Community transit procedure is not used for the purposes of dispatch to another Member State and to adapt the Regulation to the current provi ­ sions governing Community transit ; Whereas Commission Regulation (EEC) No 2315/69 of 19 November 1969 on the use of Community transit documents for the purpose of applying Community measures for verifying the use and/or destination of goods (7) has been replaced by Commis ­ sion Regulation (EEC) No 223/77 of 22 December 1976 on provisions for the implementation of the Community transit procedure and for certain simplifi ­ cations of that procedure (s), as last amended by Regu ­ lation (EEC) No 1482/83 (9) ; whereas the customs provisions should be adapted to the Community transit arrangements currently in force ; Article 1 Article "3 of Regulation (EEC) No 2498/75 is hereby replaced by the following : ' Article3 1 . The evidence referred to in Article 8 ( 1 ) of Regulation (EEC) No 2511 /69 shall be supplied on request by the office of departure when the latter has received :  for products dispatched under cover of a . Community T2 or T2 GR transit document to an office of destination in another Member State , or  for products dispatched to another Member State under cover of a T2 L or T2 LGR docu ­ ment made out in accordance with Article 74 of Regulation (EEC) No 223/77 the copy of the said document. For products which are dispatched to .another Member State under cover of one of the following documents which are equivalent to a T2 docu ­ ment :  an international consignment note ,  an international express parcels consignment note , or  a Community transit transfer note the evidence referred to in the first subparagraph shall be supplied on request by the office of depar ­ ture when the international consignment note , r international express parcels consignment note or Community transit transfer note indicating that the goods in question have been accepted for carriage by the railway authorities has been presented to the said office . The office of departure may authorize amendment of the transport contract resulting in completion of the transport operation within the forwarding Member State or outside the Community only if evidence has not been or will not be supplied . (') OJ No L 118 , 20 . 5 . 1972, p . 1 . (2) OJ No L 130, 16 . 5 . 1984, p . 1 . ' OJ No L 318 , 18 . 12 . 1969 , p . 18 . (4) OJ No L 198 , 21 . 7 . 1983 , p. 2 . \s) OJ No L 254, 1 . 10 . 1975, p. 38 . (*) OJ No L 363, 31 . 12 . 1980, p. 87 . (7) OJ No L 295, 24 . 11 . 1969 , p. 15. (N) OJ No L 38 , 9 . 2 . 1977, p. 10 . O OJ No L 151 , 9 . 6 . 1983 , p. 29 . 4. 10 . 84 Official Journal of the European Communities No L 263/21 Ã Ã Ã ¿Ã Ã ¿Ã ½Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã ¶Ã Ã ¼Ã µÃ ½Ã ± Ã ½Ã ± Ã µÃ ¹Ã Ã ±Ã Ã ¸Ã ¿Ã Ã ½ Ã Ã Ã ¿ . ( Ã ºÃ Ã ¬Ã Ã ¿Ã  Ã ¼Ã ­Ã »Ã ¿Ã  Ã µÃ ¹Ã Ã ±Ã ³Ã Ã ³Ã ®Ã ) Ã Ã Ã ¼Ã Ã Ã ½Ã ± Ã ¼Ã µ Ã Ã ¿Ã ½ Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã  ( Ã Ã Ã ) Ã ±Ã Ã ¹Ã ¸ . 2498/75", Prodotti destinati ad essere introdotti in ... (Stato membro d'importazione), conformemente al rego ­ lamento (CEE) n . 2498/75." Produkten bestemd om in ... Lid-Staat van invoer) te worden binnengebracht overeenkomstig Verordening (EEG) nr. 2498/75." 2 . In the case of products which are not dispatched to another Member State in accordance with paragraph 1 , and more particularly products dispatched under the internal Community transit procedure to a Swiss or Austrian office of destina ­ tion from which they will be dispatched to another Member State, the evidence referred to in Article 8 ( 1 ) of Regulation (EEC) No 2511 /69may be supplied only by producing the control copy provided for in Article 10 of Regulation (EEC) No 223/77 . Sections 101 , 103 and 104 of the control copy must be completed . Section 104 shall be completed by deleting the first indent and adding to the second indent one of the following endorsements : "Products to be imported into . . . (Member State of importation) in accordance with Regulation (EEC) No 2498/75." Where goods intended for export to - another Member State are dispatched under Community transit procedure to a Swiss or Austrian office of destination from which they will be dispatched to that other Member State, the control copy, by way of derogation from Article 12 (3) of Regulation (EEC) No 223/77, shall accompany the goods to the competent customs office of the Member State of destination .' "Produkter bestemt til indfÃ ¸rsel i . . . (indfÃ ¸rsels ­ medlemststaten) i overensstemmelse med forord ­ ning (EÃF) nr. 2498/75." Erzeugnisse, die nach Verordnung (EWG) Nr. 2498/75 nach . . . (Einfuhrmitgliedstaat) zu verbringen sind." Article 2 This Regulation shall enter into force on 15 October 1984 . It shall apply to consignments made from the date of entry , into force of this Regulation . "Produits destinÃ ©s Ã Ã ªtre introduits en/au . . . (Etat membre d'importation) conformÃ ©ment au rÃ ¨gle ­ ment (CEE) n 0 2498/75." This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 3 October 1984 . For the Commission Poul DALSAGER Member of the Commission